DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed October 1, 2020 are acceptable.
Allowable Subject Matter
Claims 1-9 are allowed.
Kolhatkar et al (2016/0359319) was found to be the most relevant prior art.
Kolhatkar teaches a fault current controller for a direct current power grid (as seen in Figure 1, paragraphs 18-20) comprising: a primary circuit as seen in Figures 1-3 comprising: a second contactor 118, an inductor 218, second and third resistors 220, first and second diodes 222, first resistor 308, filter capacitor 310, semiconductor switch 302 (paragraph 27), and a current sensor (paragraph 23); and a controller configured to control switches 118 and 302 (paragraphs 19, 23 and 27, inherent controller that receives feedback from current sensor to open switches 118 and 302 during a fault).
However, Kolhatkar fails to teach that the first resistor 308 and capacitor 310 are connected in parallel and fails to teach the first contactor as claimed.
Jovcic (WO 2019/234401) teaches a fault current controller for a DC power grid as seen in Figure 8 and discussed in paragraphs 77-81 comprising: a primary circuit comprising an inductor L, a filter capacitor C, a first resistor (i.e., variable resistor) 21, and a second contactor 2; and a controller (not shown) for controlling the switches (paragraph 77).
Jovcic does not teach the second and third resistor, first and second diode, or first contactor as claimed.
Turner (5,995,392) and Masse et al (2008/0160370) in each of their Figure 4 demonstrate the concept of bypassing a current limiting circuit with a switch when current limiting is not required, but do not cure the deficiencies of Kolhatkar or Jovcic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        9/4/21